Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2010                                                                                             Marilyn Kelly,
                                                                                                                    Chief Justice

  141340                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellant,                                                                                         Justices

  v                                                                 SC: 141340
                                                                    COA: 296712
                                                                    Jackson CC: 10-000382-AR
  LARRY RANDALL BELL,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 10, 2010 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Dowdy (Docket No. 140603) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2010                  _________________________________________
           0920                                                                Clerk